DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
After reconsideration, the previous office action mailed on 16 March 2022
has been vacated. The examiner apologizes for the inconvenience.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 17 February 2022 has been entered. No claims have been amended. No claims have been cancelled. Claim 13 has been added. Therefore, claims 1-13 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "interior support comprising a single surface”, as recited in line 8 of claim 13, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and  objected to because of the following informalities: 
In claim 1, line 7 recites “an area” which is suggested to be changed to --an interior support area-- for clarity. Line 8 recites “interior area” which is suggested to be changed to --container interior area-- for clarity.
In claim 12, line.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, line 8 recites “said interior support comprising a single surface”. The applicant’s specification discloses “An interior support 40 is attached to the perforated supports 14 and/or additional supports 15 and comprises vertical support 42 and typically a conical or a tripod-like base 44 to provide stable support within container interior 11, or similar broadened shape, to rest on the interior bottom 13 of the container 12”, see page 3 lines 16-19 of applicant’s specification. Applicant’s drawings show the interior support 40 having perforated supports 14 and additional supports 15 in figures 1 and 3, the interior support appearing to have an exterior surface. However, applicant's originally filed disclosure fails to provide adequate written description of an interior support, nor its perforated supports 14 and additional supports 15, comprising a “single surface”. Therefore, the limitation lacks sufficient written description and is considered to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing because the run-on sentence makes the claim unclear as what exactly structure is being claimed.  For example: lines 7-14 recite “and having an area … and comprising a majority of said interior area” which is unclear as the limitations are written using multiple terms “and” without commas to separate the limitations and, therefore, the limitations appear to written as a run-on sentence. The applicant is suggested to use commas to better clarify the limitations. Lines 7-8 recite the term “horizontal dimensions” and it is unclear the single structure of the interior support has multiple horizontal dimensions. Line 10 recites “minority portion of said container dimension” and it is unclear if the at least one interior support horizontal dimension or a different structure are intended to have the minority portion. Additionally, if the interior support horizontal dimension is intended to have the minority portion, it is unclear how the interior support horizontal dimension can comprise a minority portion of the container dimension as the container dimension is a separate component from the interior support horizontal dimension. Line 11 recites the term “interior support area” and it is unclear which structure is intended to be the interior support area. Lines 10-11 recite the terms “container dimension” and “container interior area” and it is unclear what the difference is between the container dimension and the container interior area. Line 12 recites “vapor passage between said region” which is unclear as it appears that the vapor passage is above, not between, the region disposed to contain a liquid. Line 14 recites “interior area” and it is unclear if the interior area is the interior support area or the container interior area.
Regarding claim 3, line 2 recites the term “apertures” and it is unclear if the apertures are the same as or different from the “plurality of openings” of the interior support as recited in line 7 of claim 1. 
Regarding claim 6, line 2 recites the term “a container interior bottom” and it is unclear if the container interior bottom is the same as or different from the “bottom” as recited in line 2 of claim 1.
Regarding claim 13, lines 9-16 “and having an area … and comprising a more than half of said interior area” is unclear as the limitations are written using multiple terms “and” without commas to separate the limitations and, therefore, the limitations appear to written as a run-on sentence. The applicant is suggested to use commas to better clarify the limitations. Line 9 recite the term “horizontal dimensions” and it is unclear the single structure of the interior support has multiple horizontal dimensions. Line 10 recites “less than half of said container dimension” and it is unclear if the at least one interior support horizontal dimension or a different structure are intended to be less than half of said container dimension. Additionally, if the limitation intends to refer to the interior support area, it is unclear how the interior support area can comprise less than half of the container interior area, as recited in line 13, and also comprise more than half of said interior area, as recited in line 16. Line 12 recites the term “interior support area” and it is unclear which structure is intended to be the interior support area. Lines 12-13 recite the terms “container dimension” and “container interior area” and it is unclear what the difference is between the container dimension and the container interior area. Line 14 recites “vapor passage between said region” which is unclear as it appears that the vapor passage is above, not between, the region disposed to contain a liquid. Line 16 recites “interior area” and it is unclear if the interior area is the interior support area or the container interior area.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10 and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tarlow (4,953,452 A) in view of Griffin (2020/0359823 A1).
Regarding claim 1, in figures 1-5 Tarlow discloses a vapor generator (a basket 10 is positioned within a tray 23, the tray 23 being heated by a heating source to heat water within the tray to create vapor, see col. 2 lines 49-52), comprising: a container (tray 23) having an interior volume (the container 23 is shown to have an interior volume to accommodate water and a basket, see fig. 5 and col. 3 lines 32-38), a bottom (the container 23 is shown to have a bottom, see fig. 5), a region disposed to contain a liquid (water is located at a region above the bottom of container 23, see col. 3 lines 32-38), and an interior area with a dimension across said contained liquid at a distance above said bottom, and an open end (the container 23 is shown to have an open end covered by lid 200, see fig. 5) distal from said contained liquid (the open end is shown to be distal from the bottom of the container, see fig. 5); an interior support (basket 10) for holding a substance (vegetables are held within the interior support, see col. 1 lines 30-32) disposed within said container 23 apart from said container open end within said container 23 at said distance above said bottom (the interior support 10 is shown to be disposed within the container 23 and apart from the container’s open end and the interior support 10 is elevated by feet 13 to be at a distance above said bottom of the container 23, see fig. 2 and col. 3 lines 16-31), and having a plurality of openings (slots 17) thereon (the interior support 10 includes leaves 14 having openings 17, see fig. 3 and col. 2 lines 12-18), and having an area and horizontal dimensions less than said container dimension and interior area at said distance above said bottom (the interior support 10 is shown to have horizontal dimensions less than the container’s 23 horizontal dimensions and the interior support 10 includes a leaf 14, of a plurality of leaves 14, that is shown to have an interior area less than the interior area of the container 23, see fig. 2 and 5) and at least one of said interior support horizontal dimensions comprising a minority portion of said container dimension at said distance above said bottom (the interior support 10 includes the leaf 14 having a horizontal dimension that is shown to less than 50% of the container’s horizontal dimensions, see fig. 2 and fig. 5, and the leaf’s 14 horizontal dimension is shown to be at the distance above said bottom of the container 23, see fig. 2) and said interior support area comprising a minority portion of said container interior area at said distance above said bottom (the interior support area, formed by the leaf 14, is shown to be less than 50% and, therefore, comprises a minority portion of said container interior area, see fig. 2 and fig. 5) to form a vapor passage between said region disposed to contain a liquid and said interior support horizontal dimensions at said distance above said bottom (the interior support area is shown to form a vapor passage, shown to be between the region disposed to contain a liquid and the interior support horizontal dimensions that are at said distance above said bottom, the vapor passage including vapor rising from the region disposed to contain a liquid and passing through slots 12 and the openings 17 of the interior support 10, see figs. 2-3) and comprising a majority of said interior area (the vapor passage is shown to pass through the openings 17 and is shown to pass around the leaf 14 which are shown to be a majority of the interior support area, see fig. 2); and a cover (lid 200) disposed to engage said container open end (the cover 200 is shown to engage the container open end, see fig. 5), wherein the interior support 10 is housed within a cylindrical interior surface of the container 23 (the container 23 is shown to have a cylindrical interior surface, see fig. 5, the interior support 10 being housed between the cylindrical interior surface, see fig. 5), and wherein a gap, forming a portion of the vapor passage, is created and positioned between the cylindrical interior surface and a vertical exterior surface of the interior support 10 such that the portion of the vapor passage is an unobstructed water vapor path that does not flow through the openings 17 of the interior support 10 (the gap is shown to be between a vertical exterior surface, shown as being the exterior vertical surface of leaf 14, and the cylindrical interior surface of the container 23, see fig. 2, the portion of the vapor passage, formed by the gap, being an unobstructed water vapor path including water vapor that does not flow through the openings 17 of the interior support 10, see fig. 2).
Tarlow discloses everything as claimed including the cover 200, but lacks a detailed description of the cover having a plurality of openings therein permitting communication between said interior volume and region exterior to said container.
However, in figures 23 and 26 Griffin teaches that a cover 28 has a plurality of openings 29 therein permitting communication between said interior volume and region exterior to said container 20 (the cover 28 includes eight adjustable openings 29, the openings 29 adjusted to be open or closed when a user actuates a knob, that allow vapor to be released from an interior volume of the container 20, see fig. 23, to the atmosphere exterior to said container 20, see para. [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tarlow’s cover with a plurality of adjustable openings, as taught by Griffin, to allow the user to regulate the consistent rise of heat vapors and provide uniform cooking of food within the interior food basket and to evenly distribute uneven heating patterns that perhaps occur inside the cooking vessel because of the stove burner and its distribution of fuel, see para. [0015] of Griffin.
Regarding claim 2, the modified Tarlow device shows the interior support being disposed below said cover plurality of openings (the interior support 10 is shown to be below the cover 200, and, therefore, below the cover plurality of openings, as taught by Griffin, see fig. 5 of Tarlow).
Regarding claim 3, the modified Tarlow device discloses that said interior support includes a substantially planar member (leaf 14, see figs. 2-3 of Tarlow) having apertures therein (the interior support 10 is shown to have the substantially planar member 14 which includes apertures 17, see figs. 2-3 of Tarlow).
Regarding claim 5, the modified Tarlow device discloses that said interior support comprises a vertical member (leg 13, see fig. 2 of Tarlow) extending from said bottom (the vertical member 13 is shown to extend from the bottom of the container 23, and places the interior support 10 above the region disposed to contain a liquid, see fig. 2 and col. 3 lines 21-24 of Tarlow), substance holders (leaves 14, see fig. 1 of Tarlow) attached to and extending away from said vertical member (the substance holders 14 are shown to be attached to the vertical member 13, via base plate 11 of the interior support 10, and the substance holders 14 are shown to extend away from the vertical member 14 toward the cylindrical interior surface of the container 23, see figs. 2 and 5 of Tarlow), and said substance holders are an arm connected to said vertical member and having an unconnected end (the substance holders 14 are shown to be thin elongate arms that are connected to the vertical member 13 and are shown to have unconnected ends adjacent to their vertical exterior surfaces, see figs. 2-3 of Tarlow).
Regarding claim 6, the modified Tarlow device discloses that said interior support includes a bottom support disposed to rest on a container interior bottom (the interior support 10 is shown to have legs 14 which are disposed to rest on the container interior bottom, see fig. 2 and col. 3 lines 21-24 of Tarlow).
Regarding claim 8, the modified Tarlow device discloses that said interior support includes substance holders (leaves 14, see figs. 2-3 of Tarlow) comprising ornamental holders (the interior support 10 includes substance holders 14 which have a leaf shape, see fig. 3 of Tarlow, the leaf shape is interpreted to impart an ornamental shape to the substance holders 14).
Regarding claim 9, the modified Tarlow device discloses that said plurality of openings of said cover, together form an open area less than said container interior area (the area formed by all of the cover plurality of openings 29 is shown to be between by the perimeter of the cover 28 and between the wall 25 of the container 20, see fig. 23 of Griffin, and, therefore, is shown to form an open area less than said container interior area, see figs. 23 and 26 and paras. [0015] and [0067] of Griffin; Additionally, the diameters of the cover plurality of openings 29 are adjusted via a knob such that the user is capable of reducing the open area formed by the cover plurality of openings 29, see paras. [0015] and [0067] of Griffin).
Regarding claim 10, the modified Tarlow device discloses that said cover plurality of openings comprises three openings (the cover plurality of openings 29 are shown to comprise eight openings, see fig. 26 and para. [0067] of Griffin).
Regarding claim 13, in figures 1-5 Tarlow discloses a vapor generator (a basket 10 is positioned within a tray 23, the tray 23 being heated by a heating source to heat water within the tray to create vapor, see col. 2 lines 49-52), comprising: a container (tray 23) having an interior volume (the container 23 is shown to have an interior volume to accommodate water and a basket, see fig. 5 and col. 3 lines 32-38), a bottom (the container 23 is shown to have a bottom, see fig. 5), a region disposed to contain a liquid including said bottom (water is located at a region above the bottom of container 23, see col. 3 lines 32-38), and an interior area with a dimension across said contained liquid at a distance above said bottom, and an open end (the container 23 is shown to have an open end covered by lid 200, see fig. 5) distal from said contained liquid (the open end is shown to be distal from the bottom of the container, see fig. 5); an interior support (basket 10) for holding a substance (vegetables are held within the interior support, see col. 1 lines 30-32) disposed within said container 23 apart from said container open end within said container 23 at said distance above said bottom and part from said contained liquid (the interior support 10 is shown to be disposed within the container 23 and apart from the container’s open end and the interior support 10 is elevated by feet 13 to be at a distance above said bottom of the container 23 and the container liquid in said container 23, see fig. 2 and col. 3 lines 16-31), said interior support 10 comprising a single surface and having a plurality of openings (slots 17) thereon and a periphery (the interior support 10 is shown to have a single exterior surface as an upper boundary of the interior support 10 and the interior support 10 includes leaves 14 having the plurality of openings 17, see fig. 3 and col. 2 lines 12-18), and having an area and horizontal dimensions less than said container dimension and interior area at said distance above said bottom (the interior support 10 is shown to have horizontal dimensions less than the container’s 23 horizontal dimensions and the interior support 10 includes a leaf 14, of a plurality of leaves 14, that is shown to have an interior area less than the interior area of the container 23, see fig. 2 and 5) and at least one of said interior support horizontal dimensions comprising less than half of said container dimension at said distance above said bottom (the interior support 10 includes the leaf 14 having a horizontal dimension that is shown to be less than half of the container’s horizontal dimensions, see fig. 2 and fig. 5, and the leaf’s 14 horizontal dimension is shown to be at the distance above said bottom of the container 23, see fig. 2) and said interior support area comprising less than half of said container interior area at said distance above said bottom (the interior support area, formed by the leaf 14, is shown to be less than half of said container interior area, see fig. 2 and fig. 5) to form a vapor passage between said region disposed to contain a liquid and said interior support horizontal dimensions at said distance above said bottom (the interior support area is shown to form a vapor passage, shown to be between the region disposed to contain a liquid and the interior support horizontal dimensions that are at said distance above said bottom, the vapor passage including vapor rising from the region disposed to contain a liquid and passing through slots 12 and the openings 17 of the interior support 10, see figs. 2-3) and comprising more than half of said interior area (the vapor passage is shown to pass through the openings 17 and is shown to pass around the leaf 14 which are shown to be more than half of the interior support area, see fig. 2); and a cover (lid 200) disposed to engage said container open end (the cover 200 is shown to engage the container open end, see fig. 5), wherein the interior support 10 is housed within a cylindrical interior surface of the container 23 (the container 23 is shown to have a cylindrical interior surface, see fig. 5, the interior support 10 being housed between the cylindrical interior surface, see fig. 5), and wherein a gap, forming a portion of the vapor passage, is created and positioned between the cylindrical interior surface and said periphery of said single surface of the interior support 10 such that the portion of the vapor passage is an unobstructed water vapor path that does not flow through the openings 17 of the interior support 10 (the gap is shown to be between the exterior peripheral the single surface of the interior support 10, shown as being the exterior vertical surface of leaf 14, and the cylindrical interior surface of the container 23, see fig. 2, the portion of the vapor passage, formed by the gap, being an unobstructed water vapor path including water vapor that does not flow through the openings 17 of the interior support 10, see fig. 2).
Tarlow discloses everything as claimed including the cover 200, but lacks a detailed description of the cover having a plurality of openings therein permitting communication between said interior volume and region exterior to said container.
However, in figures 23 and 26 Griffin teaches that a cover 28 has a plurality of openings 29 therein permitting communication between said interior volume and region exterior to said container 20 (the cover 28 includes eight adjustable openings 29, the openings 29 adjusted to be open or closed when a user actuates a knob, that allow vapor to be released from an interior volume of the container 20, see fig. 23, to the atmosphere exterior to said container 20, see para. [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tarlow’s cover with a plurality of adjustable openings, as taught by Griffin, to allow the user to regulate the consistent rise of heat vapors and provide uniform cooking of food within the interior food basket and to evenly distribute uneven heating patterns that perhaps occur inside the cooking vessel because of the stove burner and its distribution of fuel, see para. [0015] of Griffin. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tarlow and Griffin as applied to claim 3 above, and further in view of Schutte (2009/0049990 A1) and Pawlick et al. (2009/0078125 A1).
Regarding claim 4, the modified Tarlow device discloses that said substantially planar member includes multiple apertures (six openings 17, with a seventh smaller opening 17, are shown on the substantially planar member 14 and appear to have the same aperture area, see fig. 3 of Tarlow), but lacks a detailed description of the substantially planar member including eight apertures having a same aperture area.
However, in figure 3 Schutte teaches that a substantially planar member 20 includes eight apertures 130 having the same aperture area (the substantially planar member 20 includes multiple apertures 130, where at least eight apertures are shown, each of said apertures having the same aperture area, see para. [0045] lines 9-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Tarlow device’s substantially planar member’s seven apertures to be eight apertures having the same aperture area, as taught by Schutte, to allow the substance to be more uniformly heated by vapor moving through the vapor passage.
The modified Tarlow device discloses everything as claimed including the eight apertures having the same aperture area, but lacks a detailed description of each of at least one larger aperture.
However, in figures 4A-4B Pawlick teaches that a substantially planar member 24’ includes multiple apertures 70, having a slit shape 90, where the multiple apertures 70 include a larger aperture at the center of the substantially planar member 24’ (the substantially planar member 24’ includes apertures 70 to facilitate the passage of steam, generated by cooking of the first food component, to enter the substantially planar member 24’, the multiple apertures 70 being shown to include the larger central aperture 70, see para. [0101]-[0102]). Therefore, it would have been an obvious matter of design choice to modify the modified Tarlow substantially planar member to include at least one larger aperture in addition to the eight apertures, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tarlow and Griffin as applied to claim 6 above, and further in view of Barbour (5,758,569 A) and Grunberg (5,320,028 A).
Regarding claim 7, the modified Tarlow device discloses that said interior support further includes a lifting member (handle 19, see fig. 1 of Tarlow) opposite from said bottom support (the lifting member 19 is shown to be attached to a leaf 14, via ring 22, which is positioned at the top of the interior support 10, opposite of said bottom support 13, see fig. 1 of Tarlow), but lacks a detailed description of the lifting member being an S-shaped lifting member.
However, in figure 3 Barbour teaches that a lifting member 18 has an S-shape (the lifting member 18 includes a handle portion 30 having an S-shape, see col. 3 lines 26-32). Therefore, it would have been an obvious matter of design choice to modify the modified Tarlow lifting member to be an S-shape lifting member, to provide an alternative surface that allows for firm grasping by a human hand, see col. 3 lines 30-32 of Barbour, and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
The modified Tarlow device lacks a detailed description of the S-shaped lifting member comprising heat insulator material.
However, in figure 2 Grunberg teaches that a lifting member 47 comprises a heat insulator material (the lifting member is made of low heat-transfer material plastic, see col. 3 lines 50-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Tarlow S-shaped lifting member to be made of a heat insulator material, as taught by Grunberg, to prevent the user from burning their hand when grasping the S-shaped lifting member.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tarlow and Griffin as applied to claim 1 above, and further in view of Grunberg (5,320,028 A).
Regarding claim 11, the modified Tarlow device discloses that said cover further including an upward extending lifting member (the cover 28 is shown to include an upward extending lifting member, having a knob shape, for the user to grasp, see fig. 26 and para. [0067] lines 1-4 of Griffin), but lacks a detailed description of the upward extending lifting member comprising thermal insulating material.
However, in figure 2 Grunberg teaches that an upward extending lifting member 47 comprises a heat insulator material (the upward extending lifting member 47 is made of low heat-transfer material plastic, see col. 3 lines 50-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Tarlow upward extending lifting member to be made of a heat insulator material, as taught by Grunberg, to prevent the user from burning their hand when grasping the upward extending lifting member.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tarlow and Griffin as applied to claim 1 above, and further in view of Spence (2010/0064903 A1).
Regarding claim 12, the modified Tarlow device discloses that the liquid within the container is brought to a boil to produce vapor, see col. 3 lines 32-36 of Tarlow, but does not explicitly disclose that the device includes a heat source disposed to apply heat energy to said region of the container disposed to contain the liquid.
However, in figures Spence teaches that a vapor generator is placed over a heat source 54 that is disposed to apply heat energy to said region of the container 10 disposed to contain the liquid (the heating element 54 is disposed under the container 10 to apply heat energy to said region of the container 10 disposed to contain the liquid 36, see para. [0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Tarlow device to include a heat source, as taught by Spence, to provide an alternative method of generating heat energy to produce the vapor.
		Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive. 
On page 9 lines 10-15 and lines 17-21, applicant argues “Applicant notes that half of the newly cited art ('962, '827, '330, '099, '432) are of different fields than the present invention and non-analogous (e.g. a serving dish) to the motivations and claimed structures of the present invention and would not considered by one skilled in the curcumin stimulator art, and the argued combination would clearly require modifications that render each reference unsuitable for its intended purpose, and for those reasons alone the Examiner's combinations are inapplicable” … “The remaining newly cited are have structures that are at best peripherally related to the claimed structures and provide no basis for further rejection, alone or in combination. Notably, such newly cited art are erroneously or incompletely characterized, irrelevant (e.g. 'steam baskets' '452, '898, '594) from the presently claimed invention is clearly distinguishable without further amendment”.
However, in response to applicant's argument that the prior art of a "cooking apparatus, having clearly teaching different functions and motivations to combine, and different structures directed to cooked food as the intended product" is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the relied upon prior art used to teach specific limitations of the claims, along with additional cited prior art not relied upon, are directed to cooking products that are within the same field of endeavor. The primary reference, Tarlow (4,953,452 A), is directed to a cooking product which produces vapor when water within a container is boiled to produce vapor the vapor passing through an edible food substance, see col. 2 lines 49-52. The secondary references relied upon to teach the modifications to Tarlow, as recited in the rejections of claims 1-13 above, are cooking products which are considered to be in the same field of endeavor. Therefore, the rejections of claims 1-13 as recited above are maintained.
On page 9 line 21 to page 10 line 3, applicant argues “Moreover, merely stating a claimed structure is shown in a reference or a 103 combination is possible provides no evidence that it is shown or possible” … “Applicant argues that the Examiner has not yet established a prima facie obviousness”.
However, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tarlow is relied upon to teach a vapor generator in the form of a steam basket 10 that is placed in a tray 23 containing water to be boiled, see col. 2 lines 49-52 and col. 3 lines 32-38, the vapor passing through vegetables placed on the basket 10 such that the vegetables emit an essence that is released through the cover of the container, the cover including opens as taught by Griffin, see figures 23 and 26 and para. [0067] of Griffin. Griffin is relied upon to disclose a vapor generator, in the form of a steam cooking apparatus 10, that is heated to produce steam vapor, see para. [0011], the vapor passing through food 12 such that the food 12 emits an essence that is released through the openings 29 of cover 28 of the container 10, see figs. 20-21 and para. [0062] of Griffin. As both Tarlow and Griffin are directed to cooking products which produce steam vapors, both Tarlow and Griffin are considered to be in the same field of endeavor and it is considered obvious to one of ordinary skill in the art to modify Tarlow’s lid with Griffin’s cover, the cover having adjustable openings, since the modification to allow the user to regulate the consistent rise of heat vapors and provide uniform cooking of food within the interior food basket, see para. [0015] of Griffin. Therefore, the rejections of claims 1-13 as recited above are maintained.
On page 10 lines 10-15, applicant argues “The newly cited art further sustains Applicant's distinction over the cited art of substantially similar (to each other) cooking apparatus, having clearly teaching different functions and motivations to combine, and different structures directed to cooked food as the intended product, inappropriate for and the gentle stimulation of curcumin and from which the corresponding claims are clearly distinct”.
	However, the instant application is directed to “vapor generator providing the release of an essence, or compound or substances, from a solid or liquid into a vapor exiting the generator”, see page 1 line 29 to page 2 line 1 of the applicant’s specification, and further that the “container 12 includes water 22 that is heated by and external heat source 20 (or internal heat source not shown) sufficient to generate water vapor 24 within the interior 11 of the container 12, and preferably heat sufficient to provide a warm or gentle boiling of the water sufficient to produce vapor around the desired medium 18 to transfer the essence of the substance 18 outside the container 12”, see page 3 lines 3-7 of the applicant’s specification. 
In response to applicant's argument that the prior art includes "different structures directed to cooked food as the intended product, inappropriate for and the gentle stimulation of curcumin", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "the gentle stimulation of curcumin") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There appears to be no specifically claimed structure or mode of operation that prevents Tarlow and Griffin from being heated to a sufficient temperature to provide a warm boiling of water “sufficient to provide a warm or gentle boiling of the water sufficient to produce vapor around the desired medium 18 to transfer the essence of the substance 18 outside the container”, a function of the instant application device not recited in the claims. Therefore, the rejections of claims 1-13 as recited above are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785